Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/08 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Global Stock Fund International Stock Fund Dreyfus Premier U.S. Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Global Stock Fund August 31, 2008 (Unaudited) Common Stocks89.5% Shares Value ($) Australia2.0% Woodside Petroleum Canada1.9% Suncor Energy France4.5% Cie Generale d'Optique Essilor International L'Oreal LVMH Moet Hennessy Louis Vuitton Germany1.8% Adidas Hong Kong9.2% China Mobile CLP Holdings CNOOC Hong Kong & China Gas Hutchison Whampoa Japan23.9% AEON Mall Astellas Pharma Canon Chugai Pharmaceutical Daikin Industries Daito Trust Construction Denso Eisai Fanuc Honda Motor HOYA Keyence Mitsubishi Estate Murata Manufacturing 10,100 443,316 Nitto Denko 7,800 234,534 Secom 14,600 676,237 Shin-Etsu Chemical 24,500 1,366,708 Takeda Pharmaceutical 19,000 990,767 Tokio Marine Holdings 16,900 574,016 Singapore.8% DBS Group Holdings 48,000 Spain1.6% Inditex 26,000 Sweden2.6% Hennes & Mauritz, Cl. B 21,000 1,041,747 Telefonaktiebolaget LM Ericsson, Cl. B 82,000 927,961 Switzerland5.3% Nestle 31,000 1,368,206 Nobel Biocare Holding 35,000 1,177,950 SGS 1,120 1,439,223 United Kingdom7.9% BG Group 60,500 1,344,346 GlaxoSmithKline 33,000 779,899 Reckitt Benckiser Group 27,000 1,367,743 Tesco 196,000 1,363,022 WM Morrison Supermarkets 202,000 1,040,212 United States28.0% Abbott Laboratories 18,000 1,033,740 Anadarko Petroleum 23,000 1,419,790 Automatic Data Processing 23,000 1,020,740 C.R. Bard 3,500 327,075 Cisco Systems 56,000 a 1,346,800 EOG Resources 9,900 1,033,758 Fastenal 27,000 1,402,110 Genentech 15,400 a 1,520,750 Intel 59,000 1,349,330 Johnson & Johnson 19,300 1,359,299 Linear Technology 11,200 365,568 Medtronic 24,000 1,310,400 Microsoft 50,000 1,364,500 Oracle 45,000 a 986,850 Schlumberger 13,400 1,262,548 SYSCO 43,000 1,368,690 Wal-Mart Stores 23,300 1,376,331 Walgreen 31,000 1,129,330 Total Common Stocks (cost $69,196,668) Other Investment7.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,350,000) 5,350,000 b Total Investments (cost $74,546,668) 96.7% Cash and Receivables (Net) 3.3% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2008, the aggregate cost of investment securities for income tax purposes was $74,546,668. Net unrealized depreciation on investments was $2,197,525 of which $2,439,537 related to appreciated investment securities and $4,637,062 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS International Stock Fund August 31, 2008 (Unaudited) Common Stocks94.7% Shares Value ($) Australia2.3% Woodside Petroleum Belgium2.1% Colruyt Canada2.4% Suncor Energy France8.4% Cie Generale d'Optique Essilor International Groupe Danone L'Oreal LVMH Moet Hennessy Louis Vuitton Germany4.2% Adidas SAP Hong Kong10.8% China Mobile CLP Holdings CNOOC Hong Kong & China Gas Hutchison Whampoa Japan33.7% Advantest AEON Mall Astellas Pharma Canon Chugai Pharmaceutical Daikin Industries Daito Trust Construction Denso Eisai Fanuc Hirose Electric Honda Motor HOYA Keyence 14,200 2,890,662 Mitsubishi Estate 172,000 3,813,469 Murata Manufacturing 39,000 1,711,813 Nitto Denko 75,000 2,255,130 Secom 40,000 1,852,704 Shimamura 13,600 758,165 Shin-Etsu Chemical 68,500 3,821,203 Takeda Pharmaceutical 73,000 3,806,633 Tokio Marine Holdings 51,000 1,732,239 Singapore1.0% DBS Group Holdings 145,000 Spain2.2% Inditex 86,000 Sweden3.3% Hennes & Mauritz, Cl. B 54,000 2,678,779 Telefonaktiebolaget LM Ericsson, Cl. B 286,000 3,236,548 Switzerland9.8% Nestle 86,000 3,795,668 Nobel Biocare Holding 110,000 3,702,130 Novartis 69,000 3,856,831 Roche Holding 12,900 2,379,322 SGS 3,100 3,983,563 United Kingdom14.5% BG Group 188,000 4,177,473 Burberry Group 460,000 3,764,925 Centrica 680,000 4,056,399 GlaxoSmithKline 95,000 2,245,165 Kingfisher 202,000 491,569 Reckitt Benckiser Group 76,000 3,849,943 Tesco 550,000 3,824,805 WM Morrison Supermarkets 750,000 3,862,174 Total Common Stocks (cost $183,527,230) Other Investment4.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,575,000) 8,575,000 a Total Investments (cost $192,102,230) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Investment in affiliated money market mutual fund. At August 31, 2008, the aggregate cost of investment securities for income tax purposes was $192,302,230. Net unrealized depreciation on investments was $11,787,240 of which $5,259,998 related to appreciated investment securities and $17,047,238 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Premier U.S. Equity Fund August 31, 2008 (Unaudited) Common Stocks96.5% Shares Value ($) Consumer Goods6.2% Colgate-Palmolive 1,300 98,839 PepsiCo 1,460 99,981 Procter & Gamble 1,530 106,748 Consumer Services16.5% Home Depot 3,600 97,632 Kohl's 2,220 a 109,157 Philip Morris International 1,930 103,641 Starbucks 5,450 a 84,802 SYSCO 3,250 103,448 TJX Cos. 3,100 112,344 Wal-Mart Stores 1,730 102,191 Walgreen 2,780 101,275 Energy7.7% Anadarko Petroleum 1,680 103,706 Cimarex Energy 1,480 82,199 EOG Resources 780 81,448 Exxon Mobil 1,400 112,014 Energy Services6.8% CARBO Ceramics 2,100 126,210 Helmerich & Payne 1,640 93,677 Schlumberger 1,240 116,833 Health Care24.0% Abbott Laboratories 1,800 103,374 C.R. Bard 1,080 100,926 Eli Lilly & Co. 2,060 96,099 Genentech 1,410 a 139,238 Johnson & Johnson Medtronic Merck & Co. Pharmaceutical Product Development Resmed 2,540 a Varian Medical Systems 2,110 a Wyeth Industrial20.3% Boeing C.H. Robinson Worldwide Donaldson Dover Ecolab Emerson Electric Fastenal FLIR Systems 2,560 a Honeywell International Rockwell Collins United Technologies Technology15.0% Automatic Data Processing Cisco Systems 4,760 a Intel Linear Technology Microsoft Oracle 4,400 a QUALCOMM Total Common Stocks (cost $4,839,626) Other Investment2.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $144,000) 144,000 b Total Investments (cost $4,983,626) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2008, the aggregate cost of investment securities for income tax purposes was $4,983,626. Net unrealized depreciation on investments was $67,283 of which $196,685 related to appreciated investment securities and $263,968 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 4,916,34 3 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 4,916,343 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 By: /s/ James Windels James Windels Treasurer Date: October 27, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
